DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 01, 2020 was filed prior to the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a pair of sandwiching die” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 12-13 recite the limitation, “the pressing die including a pair of sandwiching dies to sandwich and press the stack of armature coils in the given direction”, and 
Claim 9, lines 7-8 recite, “a pressing die including a pair of sandwiching dies to sandwich and depress the stack of armature coils in a given direction intersecting the stacking direction” in which, it is unclear which is a sandwiching die. Specification page 7 line 28 describes “Further, in a third step (i.e., in step S3), a second die 52 as a pressing die applies pressure to the stack of stator coils 32 in a given direction intersecting the stacking direction”. Specification fails to describe “a pair of sandwiching dies” and therefore the limitations of the claim is unclear. Further, figures fail to identify the recited part “a pair of sandwiching dies”.  
Claims 2-18 depend on claim 1 and claims 10-15 depend on claim 9. Therefore, claims 2-15 are rejected.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura (CN 105144549, see US 9960650 for English Translation).
Tamura reads on the claims as follows:
Claim 1. A method of manufacturing an armature coil (4, Fig. 1) installed in a slot (3) radially extended in a stator core, the slot having a shape increasingly widened in a circumferential direction from a radial inner side to a radial outer side of the stator core (see abstract and Fig. 1), the method comprising the steps of: 
stacking multiple armature coils to obtain a stack of armature coils stacked in a stacking direction as a first step (Figs 2(a)); 
securing first and second ends of the stack of armature coils with a pair of clamping dies (11, Fig. 2(a)), respectively, as a second step after completing the first step; and 

the pressing die including a pair of sandwiching dies (10b and 12, Fig. 2(b)) to sandwich and press the stack of armature coils in the given direction, the pair of sandwiching dies having a narrower interval (12a, Fig. 2(a)) at a position closer to a first end of the stack than an interval at another position (10b) closer to a second end of the stack to mold the stack into substantially the same shape as the slot.

Claim 9. A manufacturing system of manufacturing an armature coil (4, Fig. 1) installed in a slot (3) formed in a stator core, the slot having a shape increasingly widened in a circumferential direction from a radial inner side to a radial outer side of the stator core (see abstract and Fig. 1), the system comprising:
a pair of clamping dies (11, Fig. 2(a)) to secure first and second ends of a stack of armature coils, the stack of armature coils stacked in a stacking direction; and 
a pressing die (10b and 12, Fig. 2(b)) including a pair of sandwiching dies to sandwich and depress the stack of armature coils in a given direction intersecting the stacking direction,
wherein the pair of sandwiching dies (10b and 12, Fig. 2(b)) has a narrower interval at a position (12a, Fig. 2(a)) closer to the first end of the stack than an interval at another position (10b) closer to the second end of the stack during molding to mold the stack into substantially the same shape as the slot.

Claim 2. The method as claimed in claim 1, further comprising the step of aligning centers of the armature coils of the stack with each other along the stacking direction in the first step (see Fig. 2(a), is formed in a straight line from an upper portion thereof, col. 6, lines 4-5).
Claim 10. The manufacturing system as claimed in claim 9, wherein one of the pair of sandwiching dies aligns centers of the armature coils of the stack thereon along the stacking direction (see Fig. 2(a), is formed in a straight line from an upper portion thereof, col. 6, lines 4-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura as applied to claim 1 above.
Regarding claims 3 and 11, Tamura teaches all limitations of claims 1 and 9. Tamura in the embodiment 2 does not explicitly teach shaping a cross-section of the armature coils into a rectangular state before molding and stacking the armature coils as a stack with neighboring sides of the armature coils contacting each other and bringing clamping dies into face-contact with first and second ends of the stack. However, Tamura further teaches in the embodiment 3, 
shaping a cross-section of each of the armature coils into a rectangular state before molding (5. Fig. 3(a));

bringing clamping dies (15 and 16 in conjunction with lower metal die 14 and upper die 17) into face-contact with first and second ends (15 and 16 ) of the stack of armature coils, respectively, and sandwiching the stack of the armature coils with the pair of clamping dies in the second step (Fig. 3(b)).
  
In light of the description on page 4 of the specification, “FIGS. 3A to 3C are schematic diagram collectively illustrating a molding process of molding stator coils according to a first embodiment of the present disclosure”, the phrase “molding” is examined as the process of shaping the conductors, which is obvious from the Figs. 3(a) and 3(b). See modified Figs. 3(a) and 3(b) below. 
Therefore, in view of the teachings of the embodiment 3, Figs. 3(a) and 3(b) of Tamura, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the embodiment 2 of Tamura so that it enables to stack rectangular conductors 5, as taught in Fig. 3(a), before molding and bring the upper metal die 17 towards the lower metal die 15 in contact with first and second ends of the armature coil so that rectangular coil conductor strands deformed to a desired shape to form respective coil conductor strands that fits in the slot. 

Regarding claims 4 and 12. Tamura further teaches, 
further comprising the step of shaping a corner of each of the armature coils into a rounded state (see modified Figs. 3(a) and 3(b) below, the coil conductor strands are formed more elongated toward the coil conductor strand having a large aspect ratio, that is, deformed 
 
Therefore, in view of the teachings of the embodiment 3, Figs. 3(a) and 3(b) of Tamura, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the embodiment 2 that enables shaping the corner of each coils in a rounded state before molding so that width of the coil 5a1 can be changed before and after molding and a rectangular coil conductor can be formed that fits in a desired slot. 
 
Regarding claims 5 and 13, Tamura further teaches,  
further comprising the step of rendering the width of each of the armature coils in an orthogonal direction perpendicular to the stacking direction before molding being greater than the width (5a1, Fig. 3(a)) of the first end of the stack of the armature coils after molding and less than the width of the second end of the stack of the armature coils after molding (5a, Fig. 3(b)).
 


[AltContent: textbox (Rounded corner)][AltContent: arrow][AltContent: textbox (Rounded corner)][AltContent: arrow]
    PNG
    media_image1.png
    816
    556
    media_image1.png
    Greyscale

Fig. 3(a) and Fig. 3(b), Tamura. 

Regarding claims 6 and 14, Tamura further teaches, 
further comprising the step of rendering the width of the stack of armature coils before molding in an orthogonal direction perpendicular to the stacking direction being an average of widths of the first and second ends of the stack of armature coils after molding 
Therefore, in view of the teachings of the embodiment 3, Figs. 3(a) and 3(b) of Tamura, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment 2 so that the average width of the first end and second end conductor strands forms due to the width of the end metal dies 15 and 16 that enables joining of the conductors inside a slot without any gap for an efficient electric machine. (See modified Figs. 3(a) and 3(b) above, comparison with parts 102b and 102c, Figs 5A and 5B of the application).

Regarding claims 7 and 15, Tamura further teaches, 
further comprising the step of placing the stack of armature coils on a horizontal plane in the first step (see Fig. 3(a)).
 
Regarding claim 8, Tamura further teaches, 
further comprising the step of using a fixed type die (16, Fig. 3(a), back portion metal die 16 may be integrated with the lower metal die 14,col. 8, line 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Prior art of record Hashimoto  (US 20150372573) teaches method for forming a concentric winding coil in which, the coil has different nonlinear shapes, from a rectangular conductor wound in a predetermined number of turns using a die to make a stroke movement in a predetermined direction with respect to the rectangular conductor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087.  The examiner can normally be reached on Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729